Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1903
                        Lower Tribunal No. 17-2683
                           ________________


                              Stephen Simon,
                                 Appellant,

                                     vs.

                          Joseph Halegua, et al.,
                               Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.


     Stephen Simon, in proper person.

     Law Offices of Alan R. Soven, P.A., and Alan R. Soven, for appellee
Steven Halegua.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.